Opinion filed December 5, 2019




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-19-00049-CR
                                     ___________

    LUIS RIVERA A/K/A LUIS RIVERA CINTRON, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR26135


                     MEMORANDUM OPINION
      Appellant, Luis Rivera a/k/a Luis Rivera Cintron, waived a jury and entered
an open plea of guilty to sexual assault of a child. Appellant also pleaded true to a
felony enhancement allegation, and the trial court ordered a presentence
investigation report.   The trial court convicted Appellant, found the habitual-
offender enhancement allegation to be true, and assessed Appellant’s punishment at
confinement for life. We affirm.
          Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that the appeal is without
merit as there are no arguable issues to raise in this appeal. Counsel has provided
Appellant with a copy of the brief, the motion to withdraw, an explanatory letter,
and a copy of the clerk’s record and the reporter’s record. Counsel advised Appellant
of his right to review the record and file a response to counsel’s brief. Counsel also
advised Appellant of his right to file a petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991).
          Appellant subsequently filed a response to counsel’s Anders brief. We have
reviewed Appellant’s response. In addressing an Anders brief and a pro se response,
a court of appeals may only determine (1) that the appeal is wholly frivolous and
issue an opinion explaining that it has reviewed the record and finds no reversible
error or (2) that arguable grounds for appeal exist and remand the cause to the trial
court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree with counsel that no arguable grounds for appeal
exist.1




          1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.

                                                    2
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                   PER CURIAM


December 5, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3